DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 1, 11, and 14 recite “a computer-readable medium storing instructions that, when executed, cause…”

Since the specification fails to exclude signal per se, Examiner suggests adding the term “non- transitory” to overcome the rejection.

Claims 2-10 depend from claim 1, claims 12-13 depend from claim 11 and claims 15-20 depend from claim 14 and do not further limit the claimed invention to statutory subject matter. Therefore, claims 2-10, 12-13, and 15-20 inherit the 35 U.S.C. 101 issue of the independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, 14, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.

The term “substantially” in claims 4, 12, 14, and 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,735,788. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter.
For example,
Instant Application No. 17/137,880
U.S. Patent No. 10,735,788
1. A computer-readable medium storing instructions that, when executed, cause:
1. An apparatus comprising a processor and a memory, the memory storing computer-executable instructions which, when executed by 

collecting a plurality of media segments for transmission to a device, each of said media segments comprising a fragment of a content message; 
creating targeting information for transmission to the device, wherein the targeting information defines a version of the content item formed from two or more of the plurality of media segments and a target segment audience;
creating targeting information for transmission to said device, said targeting information defining a plurality of versions of said content message formed from two or more of the plurality of media segments and a target segment audience; 
packaging the plurality of media segments and the targeting information in a single package, wherein two of the packaged media segments are different versions of a segment of the content item; and
packaging said plurality of media segments and said targeting information defining the plurality of versions of said content message in a single file; and 
transmitting the single package and instructions to unpack the single package, the instructions being configured to instruct the device to determine which packaged media segments to assemble based on the target segment audience, assemble two or more of the packaged media segments to generate the content item, and present for display the assembled content item at the device.
transmitting the single file and instructions to unpack said single file, the instructions being configured to instruct said device to determine which one of the plurality of versions of said content message to assemble based on the target segment audience, assemble one or more of the collected plurality of media segments to generate said content message, and present for display said assembled content message at said device in accordance with said targeting information.


Likewise, claims 2-20 correspond to claims 2-19 of the Patent.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,854,281. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter.
For example,
Instant Application No. 17/137,880
U.S. Patent No. 9,854,281
1. A computer-readable medium storing instructions that, when executed, cause:
1. A computer-implemented method for packaging media and data for transmission over a network to a terminal destination, comprising, by a processor: 

collecting from a database of media assets a plurality of media segments configured to be assembled to form a plurality of message versions; 
creating targeting information for transmission to the device, wherein the targeting information defines a version of the content item formed from two or more of the plurality of media segments and a target segment audience;
generating targeting information comprising: an index table listing the collected media segments, and assembly information indicating each of the plurality of collected media segments to assemble to form a targeted message, the targeted message comprising at least one of the plurality of message versions; 
packaging the plurality of media segments and the targeting information in a single package, wherein two of the packaged media segments are different versions of a segment of the content item; and
retrieving from a network database network data comprising delivery addresses of the network for each of the plurality of message versions; assembling said plurality of collected media segments, said targeting information, and said network data in a single electronic package file; and 
transmitting the single package and instructions to unpack the single package, the instructions being configured to instruct the device to determine which packaged media segments to assemble based on the target segment audience, assemble two or more of the packaged media segments to generate the content item, and present for display the assembled content item at the device.
transmitting said single electronic package file over said network to said terminal destination, wherein said single electronic package file is configured to be de-packaged at said terminal destination by selecting and assembling at least two media segments from said plurality of collected media segments based on said targeting information to form said targeted message for the terminal destination determined from the network data for presentation at a display device operatively coupled to said applicable terminal destination.


Likewise, claims 2-20 correspond to claims 2-17 of the Patent.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,677,397. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter.
For example,

Instant Application No. 17/137,880
U.S. Patent No. 8,677,397
1. A computer-readable medium storing instructions that, when executed, cause:
1. A computer-implemented method for packaging media and data for transmission over a broadband communications network link for display at a terminal destination comprising: x
obtaining a plurality of media segments for transmission to a device, wherein each of the plurality of media segments comprises a fragment of a content item;
collecting a plurality of media segments from a database for transmission to said terminal destination, each of said media segments comprising a fragment of a content message; 
creating targeting information for transmission to the device, wherein the targeting information defines a version of the content item formed from two or more of the plurality of media segments and a target segment audience;
creating targeting information for transmission to said terminal destination, said targeting information defining a plurality of versions of said content message formed from two or more of the plurality of media segments and a target segment audience; 
packaging the plurality of media segments and the targeting information in a single package, wherein two of the packaged media segments are different versions of a segment of the content item; and
packaging said plurality of media segments and said targeting information in a single electronic package file; and 
transmitting the single package and instructions to unpack the single package, the instructions being configured to instruct the device to determine which packaged media segments to assemble based on the target segment audience, assemble two or more of the packaged media segments to generate the content item, and present for display the assembled content item at the device.
transmitting the single electronic package file and instructions to unpack said single electronic package file, the instructions being configured to instruct said terminal destination to analyze said targeting information to determine which one of the plurality of versions of said content message to assemble based on the target segment audience, assemble one or more of the collected plurality of media segments to generate said content message, and display said assembled content message at said terminal destination in accordance with the targeting information.


Likewise, claims 2-20 correspond to claims 2-19 of the Patent.

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/915,196 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It includes Ficco US PG Pub 2005/0166224, Dudkiewicz US PG Pub 2005/008692, White US PG Pub 2004/0103026, Arcilla US PG Pub 20130167139, Mathews US Patent No. 9,264,750 and Frey US Patent No. 8,984,575.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SAHAR AQIL RIAZ/               Examiner, Art Unit 2424